I concur in the result of this opinion — whether or not a Court of Appeals *Page 288 
should proceed with the hearing of a case, is a pure question of jurisdiction, and the ultimate determination of its jurisdiction is with this court, and not with that court. Such court may rule against its jurisdiction, but that does not preclude this court from looking over its record, and reaching another and different conclusion; and this too upon grounds considered by the Court of Appeals. The real question is that of jurisdiction, and this we determine ourselves.